Citation Nr: 0616155	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for dizziness, imbalance 
and vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


REMAND

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied entitlement to service connection 
for an ear disability manifested by dizziness, imbalance, and 
vertigo.  This case was previously remanded in an October 
2004 Board decision for additional development.  That 
development has not yet been completed and thus the Board 
finds that additional development is warranted.

Upon entering to active duty the veteran denied any ear 
problems.  His separation exam dated September 1954 indicates 
a diagnosis of and continuous treatment for chronic otitis 
external in service.  An RO decision dated in July 1955 
granted the veteran non-compensable service connection for 
chronic otitis external, and a May 1967 RO decision increased 
that evaluation to 10 percent disabling.

A November 2001 letter from E. F. F., M.D. stated that the 
veteran sustained ear trauma while in Korea and thus had 
persistent symptoms of dizziness, headaches, vertigo and 
imbalance which have troubled him since then.  He further 
opined that this was likely a permanent condition.  

A VA ear examination dated June 2002 revealed positional 
vertigo testing was negative.  Bilateral high frequency 
sensorineural hearing loss was observed.  Neck palpation on 
the right side produced a period of lightheadedness.  No 
bruits were ausculated in the neck.  The examiner provided a 
diagnosis of seborrheic dermatitis of the external ear canal, 
with periods of lightheadedness probably related to vascular 
insufficiency to the brain.  He ordered a carotid Doppler 
study to confirm.  

Following the October 2004 remand, the veteran underwent a VA 
ENT examination in March 2005.  The examiner opined that the 
etiology of the vertigo was unclear to him at that time.  
However, based on the results of the Romberg and tandem 
walking, he suspected central nervous system etiology rather 
than ear etiology for the vertigo.  He recommended evaluation 
by a neurologist to make a definite diagnosis and cause for 
the vertigo.

In April 2005, the veteran underwent a VA neurological 
examination.  Following the examination, the neurologist 
indicated that a MRI/MRA was needed to assess the posterior 
circulation.  A note in the claims file indicated that the 
MRI was cancelled due to the veteran becoming extremely 
dyspneic on lying supine and inability to stand the 
confinement/closeness of the imaging machine.

In its October 2004 remand, the Board instructed the RO to 
obtain the report of the indicated carotid Doppler study; and 
if not available to take appropriate action to have the test 
completed.   The claims file indicates that the RO contacted 
the proper VA medical facility (VAMC) to obtain the study 
results.  November 2004 correspondence from that VAMC 
indicated that a thorough check of their records showed the 
veteran did not have a carotid Doppler performed.  Since 
then, it appears to the Board the carotid Doppler study was 
not scheduled.  Neither of the two recent VA examiners was 
able to accurately diagnose the etiology of the veteran's 
vertigo and imbalance.  Therefore the Board finds that the 
results of the intended carotid Doppler study are necessary 
to for a proper determination of the etiology of the 
veteran's disability.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance. 
Id.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all claim for benefits.  In the present 
appeal, because a remand of the case for further development 
is necessary, the RO is provided the opportunity to afford 
the veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
carotid Doppler study.  All indicated 
tests and studies, including, but not 
limited to the carotid Doppler, are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The complete 
examination findings, along with the 
complete rationales for all opinions 
expressed, should be clearly set forth in 
the examination report.  The examiner 
should respond to the following:

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether 1) any change is 
warranted in the diagnosis of the June 
2002 VA examiner;  2) it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
vertigo, imbalance and dizziness are 
proximately or causally related to the 
service-connected otitis externa and/or 
the bilateral hearing loss.  In 
rendering any such opinion, the examiner 
is specifically requested to comment 
upon the prior VA opinions of records.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

5.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





